Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 28-34, 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1, 2, 5-6, 11 U.S. Patent No. 10235736) because the claims of patent 10235736 are limited than the claims of instant application.
Claims correspondence
Application 16252379
21, 30, 38, 23-24, 32-33, 39-40
22, 31
25-26, 34
28 36
29 37
Patent 10235736
1, 15 20
2
5
6
11






Application 16791482
Claim 21, 30 and 38
Patent 10235736
Claim 1
A graphics processor comprising:
An apparatus to facilitate intelligent dispatching comprising:
a plurality of cores to execute workloads

one or more processing units, the one or more processing units including: a plurality of execution units (EUs) to execute a plurality of processing threads;


an intelligent dispatcher to:
submit one or more workloads for execution by one or more cores of the plurality of cores;


subset of EUs of the plurality of EUs at the one or more processing units 
during execution of an application;.
dynamically configure hardware resources of the graphics processor for execution of a subsequent workload based at least in part on the collected data regarding the execution of the one or more workloads.
a dispatching mechanism to dispatch 
the threads to be executed at a second subset of EUs of the plurality of EUs 
during a subsequent execution of the application, wherein the dispatching 
mechanism is to configure a number of EUs in the second subset of EUs based on the statistics data for thread execution by the first subset of EUs. 





Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11-12, 17, 19, 21-22, 25 U.S. Patent No. 10235736) because the claims of patent 10235736 are limited than the claims of instant application.

Application 16252379
21, 30, 38, 23-24, 32-33, 39-40
22, 31
25-26, 34
28 36
27, 35
29, 37
Patent 10565675
1, 16 24
2, 17, 
 6, 25, 21
11, 22
5, 19
12





Application 16791482
Claim 21, 30 and 38
Patent 10565675
Claim 1
A graphics processor comprising:
An apparatus to facilitate intelligent dispatching comprising:
a plurality of cores to execute workloads

a streaming multiprocessor (SM) 
including a plurality of cores to execute a plurality of threads;  and a memory 
to store data for the SM;


an intelligent dispatcher to:
submit one or more workloads for execution by one or more cores of the plurality of cores;
collect data regarding the execution of the one or more workloads by the one or more cores; and
wherein the graphics processor is to: dispatch a first set of threads to be executed at a first set of cores of the plurality of cores of the SM, wherein the threads are to execute a workload for an 
application,
collect statistics data for the first set of threads during execution of the first set of threads,
dynamically configure hardware resources of the graphics processor for execution of a subsequent workload based at least in part on the collected 

be executed at a second set of cores of the plurality of cores of the SM during 







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26,  29-34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Surti et al. ( US patent publication: 2015/0348222, “Surti”) in view of Bose et al. ( US Patent Publication: 20090328055, “Bose”).

Regarding claim 21, Surti teaches, a graphics processor (Fig. 5 “[0055] FIG. 5 is a block diagram of another embodiment of a graphics processor”) comprising:

an intelligent dispatcher (command Streamer) to:
submit one or more workloads for execution by one or more cores of the plurality of cores; (“[0056] The graphics processor receives batches of commands via the ring 
interconnect 502.  The incoming commands are interpreted by a command streamer 
503 in the pipeline front-end 504.  The graphics processor includes scalable execution logic to perform 3D geometry processing and media processing via the graphics core(s) 580A-N. For 3D geometry processing commands, the command 
streamer 503 supplies the commands to the geometry pipeline 536.  For at least 
some media processing commands, the command streamer 503 supplies the commands to a video front end 534, which couples with a media engine 537.”)
Surti doesn’t expressly teach, collect data regarding the execution of the one or more workloads by the one or more cores; and dynamically configure hardware resources of the graphics processor for execution of a subsequent workload based at least in part on the collected data regarding the execution of the one or more workloads.
However Bose teaches, collect data regarding the execution of the one or more workloads by the one or more cores; (Paragraph {0036] collects performance data of execution of one or more work load on the core. ……” [0036] A thread history table 122 is employed to track previous assignments of tasks on the cores 110 to extract performance characteristics of threads executed or performed by the cores 110.”) and 
dynamically configure hardware resources of the graphics processor for execution of a subsequent workload based at least in part on the collected data  Threads of the workload are reassigned to cores remaining active by assigning threads based on priority constraints and thread execution history to improve the operational efficiency of the multi-core architecture. [0038] After a chip utilization program 130 is assessed in a computer processing unit (CPU) 111, a control module 133 reassigns the workload onto an active subset of cores.  ……. In certain cases, the overall performance may improve with the task assignment scheme.  The number of active cores is calculated to match the overall chip utilization.  The remaining cores are shut down or put into lower power states for leakage savings.”)
Bose and Surti are analogous as they are from the field multi-core processor architecture.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Surti to collect data regarding the execution of the one or more workloads by the one or more cores; and dynamically configure hardware resources of the graphics processor for execution of a subsequent workload based at least in part on the collected data regarding the execution of the one or more workloads as taught by Bose for the purpose of achieving the operational efficiency of the multi-core architecture (See abstract of Bose.).




Claim 38 is directed to a non-transitory computer-readable medium  (Surti, “[0104] A non-transitory machine readable storage medium can cause a machine to perform the functions or operations described, and includes any mechanism that stores information in a form accessible by a machine (e.g., computing device, electronic system, etc.), such as recordable/non-recordable media (e.g., read only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media, flash memory devices, etc.) and its elements are similar in scope and functions of the elements of the apparatus claim 21 and therefore claim 38 is rejected with same rationales as specified in the rejection of claim 21.      


Regarding claims 22 and 31. Surti as modified by Bose teaches, wherein submitting the one or more loads for execution includes dispatching a first set of threads to be executed by the one or more of the plurality of cores. (Surti [0073] and Fig.8 element 831 provides a thread dispatcher to dispatch a set of threads to be executed by the one or more of the plurality of cores.)                                                                                                                                                                       
Regarding claims 23, 32 and 39, Surti as modified by Bose teaches, dynamically configuring hardware resources of the graphics processor for execution of the (Bose [0038] configures cores for execution of the subsequent workload. “[0038] After a chip utilization program 130 is assessed in a computer processing unit (CPU) 111, a control module 133 reassigns the workload onto an active subset of cores.  ……. In certain cases, the overall performance may improve with the task assignment scheme.  The number of active cores is calculated to match the overall chip utilization.  The remaining cores are shut down or put into lower power states for leakage savings.”)

Regarding claims 24, 33 and 40, Surti as modified by Bose teaches, wherein dynamically configuring hardware resources of the graphics processor for execution of the subsequent workload includes determining a number of cores of the plurality of cores to be utilized for execution of the subsequent workload. (Bose [0038] determines the number of cores to be active and the remaining core to be shut and how many cores to be utilized.) 

Regarding claims 25 and 34, Surti as modified by Bose teaches, wherein collecting the data includes the graphics processor to accumulate the data regarding execution over a predetermined time interval. (Bose [0088] discloses data is accumulated over a normal operation period.  “Instead, the data is collected through a normal operation period ;”)

Surti as modified by Bose teaches wherein the data regarding execution is to be accumulated over each frame.  (Bose [0088] discloses data is accumulated over a normal operation period.  “Instead, the data is collected through a normal operation period;” As the execution history is accumulated over a period, so it would have been obvious to execution data to be accumulated over each frame for the purpose of getting execution data of video or animation.)

Regarding claims 29 and 37, Surti as modified by Bose teaches, wherein the graphics processor is to sample and analyze the collected data to determine workload characteristics, (Bose [0036] “A thread history table 122 is employed to track previous assignments of tasks on the cores 110 to extract performance characteristics of threads executed or performed by the cores 110.”) and 
wherein the dynamic configuration of hardware resources is based at least in part on the determined workload characteristics. (Bose, [0036] also allocates core activity based on workload characteristics.)

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Surti as modified by Bose and further in view of Kim et al. ( US patent Publication: 2012/0320081, “Kim”).

Regarding claims 27 and 35, Surti as modified by Bose doesn’t expressly teach, wherein the graphics processor is to assert an interrupt upon determining that too 
However Kim teaches, wherein a device is to assert an interrupt upon determining that too few hardware resources of device were provided for execution of the one or more workloads. (“[0050] When the mobile device detects a lack of resources while a plurality of applications operate in a full mode and a mini mode, it can interrupt the applications according to a user's settings.”)
	Surti as modified by Bose and Kim are analogous as they are from the field of execution of workload.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Surti as modified by Bose to have the graphics processor assert an interrupt upon determining that too few hardware resources of graphics processor were provided for execution of the one or more workloads as taught by Kim for the purpose of letting the host or thread dispatcher know the status of execution and provide resources to the thread.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Surti as modified by Bose and further in view of Golla et al. ( US patent Publication: 20100299499, “Golla”).

Regarding claims 28 and 36, Surti as modified by Bose teaches a thread history table however doesn’t not expressly teach, wherein the collected data regarding the execution of the one or more workloads includes threads that are currently idle, a 
Golla teaches, a history of thread status regarding the execution of the one or more workloads includes threads that are currently idle, a minimum number of threads that are always idle, and a maximum number of schedulable threads that were stalled due to unavailability of hardware resources. ([0044] tracks of number of idle thread and stalled thread in addition to active threads.)
Surti as modified by Bose and Golla are analogous as they are from the field of multi-threaded application.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Surti as modified by Bose to have included the collected data regarding the execution of the one or more workloads includes threads that are currently idle, a minimum number of threads that are always idle, and a maximum number of schedulable threads that were stalled due to unavailability of hardware resources as taught by Golla for the purpose of using the statistics in configuring hardware or threads for next workload.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuesel et al. (US Patent Publication: 2014/0229706) for collecting thread status data of task execution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616